

116 S2647 IS: Compulsory Requirement to Eliminate Employees who are Perpetrators of Sexual assault Act of 2019
U.S. Senate
2019-10-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2647IN THE SENATE OF THE UNITED STATESOctober 17, 2019Ms. Ernst (for herself and Mr. Cramer) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo address Federal employees and contractors who commit sexual assault.
	
 1.Short titleThis Act may be cited as the Compulsory Requirement to Eliminate Employees who are Perpetrators of Sexual assault Act of 2019 or the CREEPS Act.
		2.Sexual assault by Federal employees and contractors
 (a)DefinitionsIn this section— (1)the term becomes final means—
 (A)that— (i)there is a final agency action; and
 (ii)(I)the time for seeking judicial review of the final agency action has lapsed and judicial review has not been sought; or
 (II)judicial review of the final agency action was sought and final judgment has been entered upholding the agency action; or
 (B)that final judgment has been entered in a civil action; (2)the term bonus—
 (A)means any bonus or cash award; and (B)with respect to a Federal employee, includes—
 (i)an award under chapter 45 of title 5, United States Code; (ii)an award under section 5384 of title 5, United States Code; and
 (iii)a retention bonus under section 5754 of title 5, United States Code; (3)the term civil service has the meaning given that term in section 2101 of title 5, United States Code;
 (4)the term contractor includes a subcontractor, at any tier, of an individual or entity entering into a contract with the Federal Government;
 (5)the term Federal employee has the meaning given the term employee in section 2105 of title 5, United States Code, without regard to whether the employee is exempted from the application of some or all of such title 5;
 (6)the term sexual assault offense means a criminal offense under Federal law or the law of a State that includes as an element of the offense that the defendant engaged in a nonconsensual sexual act upon another person; and
 (7)the term sustained complaint involving sexual assault means an administrative or judicial determination that an employer engaged in an unlawful employment practice under title VII of the Civil Rights Act of 1964 (42 U.S.C. 2000e et seq.) which included, as part of the course of conduct constituting the unlawful employment practice, that an employee of the employer engaged in a nonconsensual sexual act upon another person.
				(b)Federal employees
 (1)Criminal convictionsThe head of the agency, office, or other entity employing a Federal employee who is convicted of a sexual assault offense committed while a Federal employee shall, after notice and an opportunity for a hearing, remove the Federal employee from the civil service.
 (2)Unlawful employment practicesDuring the 5-year period beginning on the date on which a sustained complaint involving sexual assault with respect to an agency, office, or other entity employing Federal employees becomes final, the head of the agency, office, or other entity may not increase the rate of basic pay (including any increase in grade and any within-grade step increase) of a Federal employee who engaged in a nonconsensual sexual act upon another person that was part of the course of conduct constituting the applicable unlawful employment practice, award such a Federal employee a bonus, or promote such a Federal employee.
 (3)Interaction with other lawsThe authority under this subsection is in addition to any authority provided to the head of an agency, office, or other entity employing Federal employees.
 (c)ContractorsAny contract to procure property or services entered into or modified by the Federal Government on or after the date of enactment of this Act shall require that the contractor have in effect policies that require that—
 (1)the contractor shall, after notice and an opportunity for a hearing, terminate an employee of the contractor who is convicted of a sexual assault offense committed while an employee of the contractor; and
 (2)during the 5-year period beginning on the date on which a sustained complaint involving sexual assault with respect to the contractor becomes final, the contractor may not increase the rate of basic pay of an employee of the contractor who engaged in a nonconsensual sexual act upon another person that was part of the course of conduct constituting the applicable unlawful employment practice, award such an employee a bonus, or promote such an employee.